Citation Nr: 1001039	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Chiari malformation 
with dizziness, headaches, disorientation, fatigue and 
balance problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to September 
1992, February 2001 to August 2001, December 2001 to July 
2002, May 2003 to June 2003 and December 2004 to May 2005, 
with various other periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In November 2009 the Veteran was provided a Videoconference 
Board hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record.  At the time of 
this hearing, the Veteran submitted evidence that has not yet 
been considered by the RO.  In this regard, the Board may 
consider this evidence in the first instance because the 
Veteran has waived RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2009).


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's congenital 
Chiari malformation with dizziness, headaches, 
disorientation, fatigue and balance problems was permanently 
aggravated as a consequence of a superimposed injury during 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection 
for Chiari malformation with dizziness, headaches, 
disorientation, fatigue and balance problems is established.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).

As to a preexisting injury or disease noted at entry, such 
disease or injury will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82-90 (July 18, 1990).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 C.F.R. § 3.6(a).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Of record is an October 2002 examination related to the 
Veteran's commission and entrance into service.  At this 
time, the Veteran's head and neurologic system were noted as 
normal.  On the associated report of medical history, the 
Veteran denied having had or ever had dizziness or fainting 
spells, frequent or severe headache, a head injury, memory 
loss or amnesia, paralysis, seizures, convulsions, epilepsy 
or fits, a period of unconsciousness, concussion, meningitis, 
encephalitis or any neurologic problems.  

An enlistment examination for the Army Reserve, dated in 
October 2004, reveals that the Veteran's head and neurologic 
system were noted as normal.  On the related report of 
medical history, he again denied having had dizziness or 
fainting spells, frequent or severe headache, a head injury, 
memory loss or amnesia, paralysis, seizures, convulsions, 
epilepsy or fits, a period of unconsciousness, concussion, 
meningitis, encephalitis or any neurologic problems.  

It is noted that in the Veteran's personnel records there 
appears an order to initial active duty for training (IADT).  
The Veteran was ordered to training beginning on December 29, 
2004, for a period of approximately 22 weeks for Basic and 
Military Occupational Specialty (MOS) training at Fort 
Jackson, South Carolina.  

Of record is a service treatment slip from Fort Jackson dated 
in May 2005.  This slip notes a complaint of a cut on the 
Veteran's head.  He was ordered not to run, do sit ups, jump, 
crawl or wear a helmet or protective mask and prescribed 
medication at this time.  

A June 2005 treatment note documents a complaint of migraine 
headaches after the Veteran hit is head in Advanced 
Individual Training (AIT).  This note documents that the 
Veteran reported having struck his head during AIT in May 
2005.  He complained of migraines when he had to wear his 
Kevlar.  He reported a history of headaches since the night 
prior to his visit.

The Veteran's service treatment records and private medical 
records document that during a period of INACDUTRA the 
Veteran complained of dizziness and headaches.  Specifically, 
on September 30, 2005, during the Army physical fitness test 
(APFT) the Veteran became dizzy and he was barely able to 
complete the APFT.  The Veteran's symptoms continued 
throughout the night and into the next day, when he was taken 
to the emergency room.

Records from the Mount Carmel East Emergency department 
document that on October 1, 2005, the Veteran presented there 
complaining of dizziness.  In addition to the history noted 
above the Veteran related at this time that he had vomited 
the night before.  He reported relief with rest when he was 
on his back and had his eyes closed.  He also related having 
had a mild frontal headache after morning exercise, in 
addition to the APFT.  He denied any tinnitus or hearing 
loss.  He was diagnosed as having vertigo, exacerbation of 
recurrent headache and probable mild dehydration.  He was 
discharged from the hospital the next day.  

Ultimately, in February 2006 the Veteran was diagnosed as 
having a Chiari malformation and resultant compression of the 
brain.  See Cleveland Clinic records.  The records associated 
with this diagnosis note the Veteran's history of severe 
headaches and imbalance with nausea and vomiting during his 
September 2005 military training.  The Veteran's symptoms had 
apparently persisted since this time.  Ultimately, in October 
2006 the Veteran underwent Chiari decompression surgery.

At his Board hearing in November 2009 the Veteran offered a 
history of his illness.  In sum, he explained that in May 
2005 he hit his head "substantially hard" on a shower knob, 
which led to his subsequent symptoms in service and the 
discovery of his Chiari malformation, and that prior to this 
time he had not had any of the symptomatology.  He described 
his subsequent history, including the ultimate diagnosis that 
led to his medical discharge, and related his belief that the 
October 2006 surgery had not been completely successful.  

At this hearing the Veteran provided a medical opinion from 
Dr. D. dated in October 2009.  In this opinion, Dr. D. notes 
that he had treated the Veteran since July 2002 and noted the 
Veteran's diagnosis of Chiari AV malformation, with 
headaches, dizziness and problems with gait instability.  Dr. 
D. also noted the Veteran's history of head injury in May 
2005, at time his condition worsened.  Dr. D. also noted the 
subsequent history of September 2005 difficulties during 
APFT, which the examiner characterized as having "aggravated 
the symptoms."  Dr. D. acknowledged that a Chiari 
malformation is a congenital abnormality.  Nevertheless, he 
believed that this condition was greatly affected and 
aggravated by the blow to the Veteran's head and his vigorous 
military training.  He further specified that the Veteran's 
condition had been aggravated beyond the normal point of 
progression by his military service.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the claim should be granted.  The Board acknowledges 
that the Veteran's Chiari malformation is a congenital 
condition.  However, with the exception of some vague 
references to a past history of vertigo on running, there is 
a significant absence of any documented or reported 
symptomatology associated therewith until his May 2005 head 
injury that occurred during a period of ACDUTRA.  Dr. D.'s 
opinion is competent and probative on the issue of chronic 
aggravation, particularly related to this injury.  Therefore, 
as the evidence is at least in equipoise as to whether the 
Veteran's Chiari malformation was aggravated as a consequence 
of a superimposed injury in service (including both the May 
2005 head injury and the strenuous physical activity during 
physical fitness testing in September 2005) the Board 
concludes that service connection is warranted.  

The Board has, of course, considered seeking further 
development in this case.  In particular, we have considered 
obtaining an additional medical opinion to further address 
the question of chronic aggravation of the Veteran's Chiari 
malformation.  However, in light of the length of time that 
this case has been on appeal, the Board believes that merely 
obtaining one more such opinion is unlikely to resolve this 
question with any greater degree of certainty than has 
already been accomplished.  Instead, the Board believes that 
such action would only needlessly delay adjudication of the 
appellant's claim.  The Court has held that such delays are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

Entitlement to service connection for Chiari malformation 
with dizziness, headaches, disorientation, fatigue and 
balance problems, is granted 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


